 

[logo.jpg]

 

February 23, 2012

 

Anthony L. Otten

4821 Woodway Lane NW

Washington DC

20016

 

Re: Amendment to Change in Control Severance Agreement

 

Dear Mr. Otten,

 

The Change in Control Severance Agreement (“Agreement) between yourself and
Versar, Inc., (“Company”) executed on July 2, 2010 shall expire on May 23, 2012.

 

The Board of Directors in their February 7, 2012 meeting decided that all Change
in Control Agreements Severance Agreements should expire at the same date.

 

This Letter Agreement amends Section 20 q(l)(a) of your Agreement to extend the
term from May 23, 2012 to March 15, 2014.

 

All other terms and conditions of the Agreement remain unchanged.

 

If you agree, please sign below.

 



Sincerely,   /s/ Paul J. Hoeper   Paul J. Hoeper   Chairman of the Board      
ACCEPTED AND AGREED       /s/ Anthony L. Otten   Anthony L. Otten   Chief
Executive Officer   Date: March 9, 2012  

 



 

